Citation Nr: 1428546	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-27 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder or depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active service from December 1964 to October 1966, and from September 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This case was previously before the Board in June 2012, at which time the issue currently on appeal was remanded for additional development.  


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2013).  The Board finds that further development is needed prior to reaching a decision in this case.

The Veteran has claimed entitlement to service connection for a psychiatric disability, to include depressive disorder.  September 2007 and March 2008 treatment notes identified the Veteran's stressors as a recent divorce and a diagnosis and treatment of prostate cancer.  The Board notes that the Veteran has established service connection for prostate cancer.

The Board finds that a VA examination is needed to determine whether any current psychiatric disability is due to or aggravated by the service-connected prostate cancer, or treatment or residuals of the prostate cancer.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA mental disorders examination.  The examiner must review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current mental disorder, to specifically include depressive disorder, was caused by prostate cancer, or treatment for or residuals of prostate cancer.

b)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current mental disorder, to specifically include depressive disorder, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by prostate cancer, or treatment for or residuals of prostate cancer.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


